Citation Nr: 1545805	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  14-28 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for tendon inflammation (right knee strain).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1989 to August 1993.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

It appears that the file is missing current treatment records.  Specifically, while the most recent statements of the case indicate VA treatment records from May 10, 2012, to August 1, 2013, were reviewed electronically, these records are not associated with the claims file.  Therefore, a remand is needed to associate updated treatment records with the file.

Next, the Veteran contends that his right knee disability is worse.  As such, the issue will be remanded for another examination.  Further, a remand is needed to assist in determining whether his single service-connected disability of the right knee alone renders him unable to obtain or maintain substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294 (1995) (citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994) (TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that a veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  Therefore, a social and industrial survey will be ordered.

In addition, the record reflects that the Veteran received a benefit from the Social Security Administration (SSA). The SSA records may provide additional information about the Veteran's work history. Therefore, the VA must obtain these records and associate them with the claims file.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file the Veteran's complete VA medical treatment record since May 10, 2012. 

2. Obtain and associate with the claims file the Veteran's records from the Social Security Administration. If the records are not available, that should be noted in the record.

3. Schedule the Veteran for an examination to determine the current status of his right knee disability.  The claims file should be made available to the examiner in conjunction with the examination and any testing deemed necessary should be undertaken.

4. Forward the Veteran's claims file to a vocational or similar specialist for an opinion regarding the Veteran's employability. Another in-person examination of the Veteran is not required unless such an examination is deemed necessary by the reviewing specialist.

The specialist should provide an opinion as to the effect of the Veteran's service-connected right knee disability on his ability to secure (obtain) and follow (maintain) substantially gainful employment. The specialist should also review the relevant evidence in the claims folder, to include any prior VA medical examinations and SSA disability records, in the course of rendering any opinion. Thereafter, the specialist should offer the following opinions:

 a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's service-connected right knee disability renders him unable to secure (obtain) substantially gainful (including sedentary) employment?

 b) Is it at least as likely as not (50 percent probability or greater) that the Veteran's service-connected right knee disability renders him unable to follow (maintain) substantially gainful (including sedentary) employment?

 In rendering these opinions, the specialist should consider the Veteran's education, special training, and previous work experience, but should not consider his age or the effect of any nonservice-connected disabilities.  Of note, the Veteran is service-connected only for a right knee disability.

 A rationale should be given for all opinions and conclusions rendered. The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

If the specialist finds that the Veteran's right knee disability alone prevents all forms of substantially gainful employment in light of his education and occupational experience, the social worker should offer an opinion as to when the claimant became so disabled.

5. After the above development has been completed, readjudicate the Veteran's claims for a rating in excess of 30 percent for the right knee disability and a TDIU.

6. If any benefit sought on appeal remains denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

